Citation Nr: 0516674	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-05 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE
Whether new and material evidence has been submitted to 
reopen a claim of entitleemnt to service connection for a 
left eye disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Kony, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to March 
1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO in Little Rock, 
Arkansas, which found that new and material evidence had not 
been received to reopen a previously denied claim of 
entitlement to service connection for a left eye disorder. 

In March 2005, the veteran, and his representative, appeared 
and presented testimony at a hearing before the undersigned 
Veterans Law Judge.  A complete transcript of the testimony 
is of record.

The issue of entitlement to service connection for a left eye 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a July 1997 decision, the RO denied the veteran's 
claim of entitlement to service connection for a left eye 
disorder; the decision was not appealed; and it is final.
  
2.  Evidence received since the July 1997 RO decision is not 
duplicative or cumulative, and when considered by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 




CONCLUSION OF LAW

The evidence received since the RO denied entitlement to 
service connection for a left eye disorder in July 1997 is 
new and material, and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim to reopen.  As such, the 
Board is satisfied that VA has complied with both the 
notification requirements, see Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and the duty to assist requirements of 
the VCAA and the implementing regulations relevant to that 
portion of the veteran's appeal.

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the other 
requirements of the VCAA and implementing regulations do 
apply, although they have been satisfied.

II.  Factual Background

The evidence on file at the time of the July 1997 unappealed 
rating action which denied service connection for a left eye 
disorder, included the veteran's service medical records, a 
post service physical examination conducted for the Army 
Reserve in June 1997 and a private treatment record dated in 
June 1997.

Service medical records showed that in December 1988 the 
veteran presented for a routine laser examination.  
Examination showed that his vessels were normal and his 
macula and periphery were normal in each eye.  His visual 
acuity was recorded as 20/20, bilaterally.  The diagnosis 
revealed no evidence of laser damage.  

In March 1995 the veteran underwent an optometric evaluation.  
He reported a decrease in his vision in his left eye.  The 
diagnosis showed a slight astigmatism in the right eye and a 
compound myopic astigmatism in the left eye.

An expiration of term of service (ETS) examination was 
completed in January 1996.  Corrected visual acuity was 
recorded as 20/20 bilaterally.  In an accompanying report of 
medical history, the examiner noted that the veteran wore 
glasses for an astigmatism.

At a post service physical examination, conducted for the 
Army Reserve in June 1997, the veteran was diagnosed with a 
corneal edema in the left eye, secondary glaucoma and rule 
out iritis in the left eye.  

In July 1997 the RO received a statement from C.D., M.D., 
which stated that the veteran was unable to work until his 
retina was reattached.

In July 1997, the RO denied service connection for glaucoma 
of the left eye.  The RO determined that the medical findings 
did not show that glaucoma had its onset in service, thus 
service connection could not be established.  The veteran was 
notified of that decision.  He did not appeal, and it is now 
final.  38 U.S.C.A. § 7105 (West 2002).  

The veteran may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

In this case, new and material evidence means evidence not 
previously submitted to VA decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received subsequent to the July 1997 decision is 
briefly summarized below.

In January 2001, the veteran underwent a private examination.  
He complained of floaters and light flashes in his left eye.  
The diagnostic impression was status post pneumatic 
retinopexy, laser and epimacular membrane.  

In June 2002 the veteran underwent an employment physical.  
He reported that he underwent laser surgery in 1997 to 
reattach his retina in his left eye.  The examiner noted that 
the veteran's glaucoma and vision in his left eye might 
interfere with depth perception.  

During a September 2002 VA examination, the veteran 
complained that his right eye was "messed up" because his 
left eye was not strong enough.  The diagnostic assessment 
revealed blurred vision (20/80) and visual field changes in 
the left eye secondary to epiretinal membrane and/or post-op 
status following retinal detachment repair; status post 
pneumatic retinopexy/laser treatment in June 1997 for non-
traumatic (by history) retinal detachment which was 
accompanied by iop spike of 50mmHg and k edema consistent 
with CF vision during acute phase and refractive error.  

The examiner commented that non-contact tonometry (air-puff) 
was not the "gold standard" for determining intraocular 
pressure.  He found that it was unclear as to why asymmetric 
screening findings of March 1995 were not confirmed/ruled-out 
by applanation tonometry.  He further explained that the 
isolated reading was just as likely a measurement error as it 
was an indication of pathology.  

The examiner also commented that the unfortunate development 
of blurred vision (20/80) in the veteran's left eye was 
likely a result of retinal detachment repair (and subsequent 
epiretinal membrane formation), but was not related to 
glaucoma or elevated intraocular pressure (i.e. an 
intraocular pressure of 50mmHg will not "cause" a retina to 
detach).  

Additionally, he commented that the diagnosis of glaucoma was 
not made based solely on intraocular pressures.  Rather, 
glaucoma was an optic neuropathy which the veteran did not 
have.  The veteran had one confirmed reading of elevated 
intraocular pressure by Goldman tonometry (the "gold 
standard") as a result of the intraocular inflammation 
associated with the retinal detachment in June 1997.  
However, the examiner noted that the elevation in intraocular 
pressure did not result in optic neuropathy or decrease in 
vision/visual field changes in the left eye.  The examiner 
found that the veteran's intraocular pressures, after the 
acute phase of retinal detachment in January 2001 and 
September 2002, had remained at lower levels and had been 
symmetric between both eyes. 

The evidence received after the June 1997 rating decision 
includes a physician's opinion as to the relationship between 
a current eye disabilty and service.  This evidence is new, 
inasmuch as it is not duplicative or cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Therefore, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left eye disorder is 
reopened.


REMAND

In a statement from the veteran dated in December 2001, and 
in the veteran's April 2002 notice of disagreement, he 
indicated that he sought treatment for his left eye disorder 
at the VA medical center (VAMC) in Memphis, Tennessee and at 
the Charles Retina Institute.  The record does not reflect 
that the RO attempted to obtain these records.  VA has an 
obligation to obtain the treatment records.  38 U.S.C.A. 
§ 5103A(c).

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

The veteran's service medical records are significant for 
evidence of a decrease of vision in the left eye which 
revealed a diagnosis of a compound myopic astigmatism in the 
left eye in March 1995.

There is also competent evidence which shows a left eye 
disorder may be related to service.  In the veteran's 
substantive appeal, received in February 2003, and during the 
veteran's March 2005 hearing, he reported a continuity of 
left eye symptomatology since service.  Such reports can 
serve to satisfy the requirement for competent evidence that 
the disability may be related to service.  Duenas v. 
Principi, 18 Vet. App. 298 (2004).  

On VA examination in September 2002, the examiner commented 
that non-contact tonometry (air-puff) was not the "gold 
standard" for determining intraocular pressure.  He found 
that it was unclear as to why asymmetric screening findings 
of March 1995 were not confirmed/ruled-out by applanation 
tonometry and further noted that the isolated reading was 
just as likely a measurement error as it was an indication of 
pathology.  

It is not clear whether the September 2002 examiner found a 
current left eye disorder, and if so, whether any part of the 
current disability was found to be related to service.

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2004); see 38 C.F.R. 
§ 19.9 (2004).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In view of the foregoing, this case is remanded for the 
following:

1.  Contact the VAMC in Memphis, 
Tennessee and request they provide 
copies of all clinical records 
documenting the veteran's treatment for 
a left eye disorder from 1996 to the 
present.  

2.  Contact the Charles Retina Institute 
and request they provide copies of all 
clinical records documenting the 
veteran's treatment for a left eye 
disorder from 1996 to the present.  

3.  Afford the veteran an eye 
examination.  The examiner should conduct 
a complete review of the entire VA 
record, including the veteran's claims 
file and this remand.  The examiner 
should acknowledge in the examination 
report that the claims folder was 
reviewed.

The examiner should comment as to:

a) whether the veteran has a current 
left eye disorder; and;

b) whether any left eye disorder, at 
least as likely as not (50 percent 
probability or more), began in service, 
or is otherwise the result of a disease 
or injury during active service.

The examiner should provide a rationale 
for this opinion.

If the September 2002 VA examiner is not 
available, other optometrists may review 
the claims file, and furnish the 
requested opinions. 

5.  If the reviewing examiner deems that 
further examination of the veteran is 
necessary prior to rendering a needed 
opinion, then the veteran should be 
scheduled for such examination.

6.  After ensuring that the requested 
opinions have been obtained, re-
adjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


